  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 1 of 62 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE DELAWARE

 Loretta Anne Barcus, Individually, and on
 Behalf of the Estate of James Barcus Sr.,
 Rosemary Bolling, Individually, and on
 Behalf of the Estate of Jeffrey Wayne     C.A. No._______
 Bolling, Cathy Flanders, Individually,
 and on Behalf of the Estate of Steven
 Andrew Flanders, Tammi Perry,
 Individually, and on Behalf of the Estate
 of Jack Randal Perry, Zita Tutor,
 Individually, and on Behalf of the Estate
 of Jeffrey Adams, Daniel M. Blanzy,
 Terrell Brown, Brent D. Carter, Ivy
 Castleton, Benjamin Chadsey, April
 Clarence, Charles Daniels, Heidi DeSesa,
 Joyce Farrow, Kathleen Fieser, Artis
 Francies, Renee Gordon, Bryan Harris,
 Tajammal Hayat, Jennifer J Leonard,
 Brian Phillips, Adrian Read, Joseph
 Ritzke, Escolastico Romero, Ronald Roy,
 Chrystel Tankersley, Donald Tucker,
 Virginia Steele, Philip Theodorou,
 Nannette Vega, Bryan White, Ronald
 Wise,

  Plaintiffs,

 v.

 MONSANTO COMPANY,

      Defendant.




                         COMPLAINT FOR DAMAGES AND
                                   JURY DEMAND

         COMES NOW Plaintiffs Loretta Anne Barcus, Individually, and on Behalf of the

Estate of James Barcus Sr., Rosemary Bolling, Individually, and on Behalf of the Estate
    Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 2 of 62 PageID #: 2




of Jeffrey Wayne Bolling, Cathy Flanders, Individually, and on Behalf of the Estate of

Steven Andrew Flanders, Tammi Perry, Individually, and on Behalf of the Estate of Jack

Randal Perry, Zita Tutor, Individually, and on Behalf of the Estate of Jeffrey Adams

(collectively referred to as “Wrongful Death Plaintiffs”),1 Daniel M. Blanzy, Terrell Brown,

Brent D. Carter, Ivy Castleton, Benjamin Chadsey, April Clarence, Charles Daniels, Heidi

DeSesa, Joyce Farrow, Kathleen Fieser, Artis Francies, Renee Gordon, Bryan Harris,

Tajammal Hayat, Jennifer J Leonard, Brian Phillips, Adrian Read, Joseph Ritzke,

Escolastico Romero, Ronald Roy, Chrystel Tankersley, Donald Tucker, Virginia Steele,

Philip Theodorou, Nannette Vega, Bryan White, Ronald Wise,2 (hereinafter referred to

collectively with the Wrongful Death Plaintiffs as “Plaintiffs”), by and through their

attorneys of record, and shows unto the Court the following:

                                    INTRODUCTION
       1.      In 1970, Defendant Monsanto Company (hereinafter “Monsanto” or

“Defendant”) discovered the herbicidal properties of glyphosate and began marketing it

in products in 1974, under the brand name Roundup®. Roundup® is a non-selective

herbicide used to kill weeds that commonly compete with the growing of crops. In

addition to the active ingredient glyphosate, Roundup® contains the surfactant

Polyethoxylated tallow amine (“POEA”) and/or adjuvants and other so-called “inert”

ingredients.




1 Each of these plaintiffs is identified on Exhibit A, attached hereto, entitled “Wrongful
Death Plaintiffs.”
2 Each of these plaintiffs is identified on Exhibit B, attached hereto, entitled “Individual

Plaintiffs.”



                                              2
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 3 of 62 PageID #: 3




       2.     In 2001, glyphosate was the most-used pesticide active ingredient in

American agriculture with 85–90 millions of pounds used annually. That number grew

to 185 million pounds by 2007 grew to 185 million pounds by 2007. As of 2013,

glyphosate was the world’s most widely used herbicide.

       3.     Monsanto is a multinational agricultural biotechnology corporation

based in St. Louis, Missouri, and incorporated in Delaware. It is the world's leading

producer of glyphosate. As of 2009, Monsanto was the world’s leading producer of seeds,

accounting for 27% of the world seed market. The majority of these seeds are of the

Roundup® Ready® brand. The stated advantage of Roundup® Ready® crops is that

they substantially improve a farmer’s ability to control weeds, since glyphosate can be

sprayed in the fields during the growing season without harming the crops. In 2010, an

estimated 70% of corn and cotton, and 90% of soybean fields in the United States were

Roundup® Ready®.

       4.     Monsanto’s glyphosate products are registered in 130 countries and

approved for use on over 100 different crops. They are ubiquitous in the environment.

Numerous studies confirm that glyphosate is found in rivers, streams and groundwater

in agricultural areas where Roundup® is used. It has been found in food, in the urine of

agricultural workers, and even in the urine of urban dwellers who are not in direct contact

with glyphosate.

       5.     On March 20, 2015, the International Agency for Research on Cancer

(“IARC”), an agency of the World Health Organization (“WHO”), issued an evaluation of

several herbicides, including glyphosate. That evaluation was based, in part, on studies of

exposures to glyphosate in several countries around the world, and it traces the health

implications from exposure to glyphosate since 2001.


                                            3
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 4 of 62 PageID #: 4




       6.      On July 29, 2015, IARC issued the formal monograph relating to

glyphosate. In that monograph, the IARC Working Group provides a thorough review of

the numerous studies and data relating to glyphosate exposure in humans.

       7.      The IARC Working Group classified glyphosate as a Group 2A herbicide,

which means that it is probably carcinogenic to humans. The IARC Working Group

concluded that the cancers most associated with glyphosate exposure are Non-Hodgkin’s

Lymphoma (“NHL”) and other Hematopoietic cancers, including Lymphocytic

Lymphoma, Chronic Lymphocytic Leukemia, B-cell Lymphoma and Multiple Myeloma.

       8.      The IARC evaluation is significant. It confirms what has been believed for

years: that glyphosate is toxic to humans.

       9.      Nevertheless, Monsanto, since it began selling Roundup®, has

represented it as safe to humans and the environment. Indeed, Monsanto has repeatedly

proclaimed and continues to proclaim to the world, and particularly to United States

consumers, that glyphosate-based herbicides, including Roundup®, do not create

unreasonable risks to human health or to the environment.

                              JURISDICTION & VENUE

       10.    Plaintiffs are residents of various states as described on the exhibits. None

of the plaintiffs are residents of Missouri or Delaware.

       11.    Monsanto is a multinational agricultural biotechnology corporation,

organized under the laws of Delaware, with its principle place of business in St. Louis,

Missouri.




                                             4
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 5 of 62 PageID #: 5




       12.    This Court has diversity jurisdiction over the claims in this Complaint

because the aggregate amount in controversy exceeds the sum of $75,000.00 and the

case is between citizens of different states. 28 U.S.C. § 1332(a)(1).

       13.    Venue is proper within this District under 28 U.S.C. § 1391 because

Monsanto is domiciled in this District.

                                     THE PARTIES
       14.    Plaintiffs have suffered injuries as a direct and proximate result of the use

of Defendant’s Roundup® product. Plaintiffs on Exhibit A lost a loved one and the estates

have suffered pecuniary loss as a result of decedent’s use Roundup®. Plaintiffs identified

on Exhibit B have been diagnosed with Non-Hodgkin’s Lymphoma and/or other injuries

as identified on the Exhibit, as a result of their use of Roundup®.

       15.    Defendant Monsanto Company is in the business of researching, testing,

developing, designing, formulating, manufacturing, producing, assembling, packaging,

labeling, advertising, promoting, marketing, selling, supplying and distributing

herbicides, including Roundup® products.

       16.    At all times relevant to this Complaint, Monsanto was the entity that

discovered the herbicidal properties of glyphosate and the manufacturer of Roundup®

products, which contain the active ingredient glyphosate and the surfactant POEA, as well

as adjuvants and other “inert” ingredients.

                             STATEMENT OF THE FACTS

       17.    Glyphosate is a broad-spectrum, non-selective herbicide used in a wide

variety of herbicidal products around the world.

       18.    Plants treated with glyphosate translocate the systemic herbicide to their

roots, shoot regions and fruit, where it interferes with the plant’s ability to form aromatic



                                              5
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 6 of 62 PageID #: 6




amino acids necessary for protein synthesis. Treated plants generally die within two to

three days. Because plants absorb glyphosate, it cannot be completely removed by

washing or peeling produce or by milling, baking or brewing grains.

      19.    For nearly 40 years, farms across the world have used Roundup® without

knowing of the dangers its use poses. That is because when Monsanto first introduced

Roundup®, it touted glyphosate as a technological breakthrough: it could kill almost

every weed without causing harm either to people or to the environment. According to the

WHO, the main chemical ingredient of Roundup®—glyphosate—is a probable cause of

cancer. Those most at risk are farm workers and other individuals with workplace

exposure to Roundup®, such as workers in garden centers, nurseries and landscapers.

Monsanto assured the public that Roundup® was harmless. In order to prove this,

Monsanto championed falsified data and attacked legitimate studies that revealed its

dangers. Monsanto led a prolonged campaign of misinformation to convince government

agencies, farmers and the general population that Roundup® is safe.

The Discovery of Glyphosate and Development of Roundup®

      20.    The herbicidal properties of glyphosate were discovered in 1970 by

Monsanto chemist John Franz. The first glyphosate-based herbicide was introduced to

the market in the mid-1970s under the brand name Roundup®. From the outset,

Monsanto marketed Roundup® as a “safe” general-purpose herbicide for widespread

commercial and consumer use. It still markets and advertises Roundup® as safe today.

      21.    In addition to the active ingredient glyphosate, Roundup® formulations

also contain adjuvants and other chemicals, such as the surfactant POEA, which are

considered “inert” and therefore protected as “trade secrets” in manufacturing. Growing




                                           6
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 7 of 62 PageID #: 7




evidence suggests that these adjuvants and additional components of Roundup®

formulations are not, in fact, inert and are toxic in their own right.

Registration of Herbicides under Federal Law

       22.    The manufacture, formulation and distribution of herbicides, such as

Roundup®, are regulated under the Federal Insecticide, Fungicide and Rodenticide Act

(“FIFRA” or “Act”), 7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered

with the Environmental Protection Agency (“EPA” or “Agency”) prior to their distribution,

sale or use, except as described by the Act. 7 U.S.C. § 136a(a).

       23.    Because pesticides are toxic to plants, animals and humans, at least to some

degree, the EPA requires as part of the registration process, among other things, a variety

of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

potential non- target organisms and other adverse effects on the environment.

Registration by the EPA, however, is not an assurance or finding of safety. The

determination the Agency must make in registering or re- registering a product is not that

the product is “safe,” but rather that use of the product in accordance with its label

directions “will not generally cause unreasonable adverse effects on the environment.” 7

U.S.C. § 136a(c)(5)(D).

       24.    FIFRA defines “unreasonable adverse effects on the environment” to mean

“any unreasonable risk to man or the environment, taking into account the economic,

social and environmental costs and benefits of the use of any pesticide.” 7 U.S.C. §

136(bb). FIFRA thus requires the EPA to make a risk/benefit analysis in determining

whether a registration should be granted or allowed to continue to be sold in commerce.

       25.    The EPA and the State of Texas registered Roundup® for distribution, sale

and manufacture in the United States and all the states identified on the attached exhibits.



                                               7
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 8 of 62 PageID #: 8




      26.    FIFRA generally requires that the registrant, Monsanto in the case of

Roundup®, conduct the health and safety testing of pesticide products. The EPA has

protocols governing the conduct of tests required for registration and the laboratory

practices that must be followed in conducting these tests. The data produced by the

registrant must be submitted to the EPA for review and evaluation. The government is

not required, nor is it able to perform the product tests that are required of the

manufacturer.

      27.    The evaluation of each pesticide product distributed, sold or manufactured

is completed at the time the product is initially registered. The data necessary for

registration of a pesticide has changed over time. The EPA is now in the process of re-

evaluating all pesticide products through a Congressionally mandated process called “re-

registration.” 7 U.S.C. § 136a-1. In order to reevaluate these pesticides, the EPA is

demanding the completion of additional tests and the submission of data for the EPA’s

review and evaluation.

      28.    In the case of glyphosate, and therefore Roundup®, the EPA had planned

on releasing its preliminary risk assessment —in relation to the reregistration process—

no later than July 2015. The EPA completed its review of glyphosate in early 2015, but it

delayed releasing the risk assessment pending further review in light of the World Health

Organization’s health- related findings.

Scientific Fraud Underlying the Marketing and Sale of Glyphosate/

Roundup®

      29.    Based on early studies that glyphosate could cause cancer in laboratory

animals, the EPA originally classified glyphosate as possibly carcinogenic to humans

(Group C) in 1985. After pressure from Monsanto, including contrary studies it provided



                                           8
  Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 9 of 62 PageID #: 9




to the EPA, the EPA changed its classification to evidence of non-carcinogenicity in

humans (Group E) in 1991. In so classifying glyphosate, however, the EPA made clear that

the designation did not mean the chemical does not cause cancer: “[i]t should be

emphasized, however, that designation of an agent in Group E is based on the available

evidence at the time of evaluation and should not be interpreted as a definitive conclusion

that the agent will not be a carcinogen under any circumstances.”

       30.    On two occasions, the EPA found that the laboratories hired by Monsanto

to test the toxicity of its Roundup® products for registration purposes committed fraud.

       31.    In the first instance, Monsanto, in seeking initial registration of Roundup®

by the EPA, hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate

pesticide toxicology studies relating to Roundup®. IBT performed about thirty (30) tests

on glyphosate and glyphosate-containing products, including nine (9) of the fifteen (15)

residue studies needed to register Roundup®.

       32.    In 1976, the United States Food and Drug Administration (“FDA”)

performed an inspection of Industrial Bio-Test Industries (“IBT”) that revealed

discrepancies between the raw data and the final report relating to the toxicological

impacts of glyphosate. The EPA subsequently audited IBT; it too found the toxicology

studies conducted for the Roundup® herbicide to be invalid. An EPA reviewer stated,

after finding “routine falsification of data” at IBT, that it was “hard to believe the scientific

integrity of the studies when they said they took specimens of the uterus from male

rabbits.”

       33.    Three top executives of IBT were convicted of fraud in 1983.

       34.    In the second incident of data falsification, Monsanto hired Craven

Laboratories in 1991 to perform pesticide and herbicide studies, including for Roundup®.



                                               9
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 10 of 62 PageID #: 10




In that same year, the owner of Craven Laboratories and three of its employees were

indicted, and later convicted, of fraudulent laboratory practices in the testing of pesticides

and herbicides.

The Importance of Roundup® to Monsanto’s Dominance Profits

       35.    Despite the falsity of the tests that underlie its registration, within a few

years of its launch, Roundup® was being marketed in 115 countries.

       36.    The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales,

Monsanto’s agriculture division was outperforming its chemicals division’s operating

income, and that gap increased yearly. But with its patent for glyphosate expiring in the

United States in the year 2000, Monsanto needed a strategy to maintain its Roundup®

market dominance and to ward off impending competition.

       37.    In response, Monsanto began the development and sale of genetically

engineered Roundup® Ready® seeds in 1996. Since Roundup® Ready® crops are

resistant to glyphosate, farmers can spray Roundup® onto their fields during the growing

season without harming the crop. This allowed Monsanto to expand its market for

Roundup® even further; by 2000, Monsanto’s biotechnology seeds were planted on more

than 80 million acres worldwide and nearly 70% of American soybeans were planted from

Roundup® Ready® seeds. It also secured Monsanto’s dominant share of the

glyphosate/Roundup® market through a marketing strategy that coupled proprietary

Roundup® Ready® seeds with continued sales of its Roundup® herbicide.

       38.    Through a three-pronged strategy of increased production, decreased prices

and by coupling with Roundup® Ready® seeds, Roundup® became Monsanto’s most



                                             10
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 11 of 62 PageID #: 11




profitable product. In 2000, Roundup® accounted for almost $2.8 billion in sales,

outselling other herbicides by a margin of five to one, and accounting for close to half of

Monsanto’s revenue. Today, glyphosate remains one of the world's largest herbicides by

sales volume.

Monsanto has known for decades that it falsely advertised the safety of

Roundup®

      39.       In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup® products.

Specifically, the lawsuit challenged Monsanto’s general representations that its spray-on,

glyphosate- based herbicides, including Roundup®, were “safer than table salt” and

"practically non-toxic" to mammals, birds and fish. Among the representations the

NYAG found deceptive and misleading about the human and environmental safety of

Roundup® are the following:

                a)    “Remember that environmentally friendly Roundup® herbicide is

      biodegradable. It won't build up in the soil so you can use Roundup® with

      confidence along customers' driveways, sidewalks and fences ...

                b)    “And remember that Roundup® is biodegradable and won't build

      up in the soil. That will give you the environmental confidence you need to use

      Roundup® everywhere you've got a weed, brush, edging or trimming problem.”

                c)    “Roundup® biodegrades into naturally occurring elements.”

                d)    “Remember that versatile Roundup® herbicide stays where you put

      it. That means there's no washing or leaching to harm customers' shrubs or other

      desirable vegetation.”




                                            11
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 12 of 62 PageID #: 12




              e)     “This non-residual herbicide will not wash or leach in the soil. It ...

       stays where you apply it.”

              f)     “Glyphosate is less toxic to rats than table salt following acute oral

       ingestion.”

              g)     “Glyphosate's safety margin is much greater than required. It has

       over a 1,000-fold safety margin in food and over a 700-fold safety margin for

       workers who manufacture it or use it.”

              h)     “You can feel good about using herbicides by Monsanto. They carry

       a toxicity category rating of 'practically non- toxic' as it pertains to mammals, birds

       and fish.”

              i)     “Roundup® can be used where kids and pets will play and breaks

       down into natural material.” This ad depicts a person with his head in the ground

       and a pet dog standing in an area which has been treated with Roundup®.

       40.    On November 19, 1996, Monsanto entered into an Assurance of

Discontinuance with the NYAG, in which Monsanto agreed, among other things, “to

cease and desist from publishing or broadcasting any advertisements [in New York] that

represent, directly or by implication” that:

              a)     Its glyphosate-containing pesticide products or any component

       thereof are safe, non-toxic, harmless or free from risk

              …
              b)     Its glyphosate-containing pesticide products or any component

       thereof manufactured, formulated, distributed or sold by Monsanto are

       biodegradable




                                               12
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 13 of 62 PageID #: 13




               ...

               c)        Its glyphosate-containing pesticide products or any component

       thereof stay where they are applied under all circumstances and will not move

       through the environment by any means

               …

               d)        Its glyphosate-containing pesticide products or any component

       thereof are "good" for the environment or are "known for their environmental

       characteristics."

               ...

               e)        Glyphosate-containing pesticide products or any component

       thereof are safer or less toxic than common consumer products other than

       herbicides.

               f)        Its glyphosate-containing products or any component thereof might

       be classified as “practically non-toxic.”

       41.     Monsanto did not alter its advertising in the same manner in any state

other than New York, and on information and belief still has not done so today.

       42.     In 2009, France’s highest court ruled that Monsanto had not told the truth

about the safety of Roundup®. The French court affirmed an earlier judgement that

Monsanto had falsely advertised its herbicide Roundup® as “biodegradable” and that it

“left the soil clean.”




                                              13
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 14 of 62 PageID #: 14




Classifications and Assessments of Glyphosate

       43.    The IARC process for the classification of glyphosate followed the IARC’s

stringent procedures for the evaluation of a chemical agent. Over time, the IARC

Monograph program has reviewed 980 agents. Of those reviewed, it has determined 116

agents to be Group 1 (Known Human Carcinogens); 73 agents to be Group 2A (Probable

Human Carcinogens); 287 agents to be Group 2B (Possible Human Carcinogens); 503

agents to be Group 3 (Not Classified); and one agent to be Probably Not Carcinogenic.

       44.    The established procedure for the IARC Monograph evaluations is described

in the IARC Programme’s Preamble.               Evaluations are performed by panels of

international experts, selected on the basis of their expertise and the absence of actual or

apparent conflicts of interest.

       45.    One year before the Monograph meeting, the meeting is announced and

there is a call both for data and for experts. Eight (8) months before the Monograph

meeting, the Working Group membership is selected, and the sections of the Monograph

are developed by the Working Group members. One (1) month prior to the Monograph

meeting, the call for data is closed and the various draft sections are distributed among

Working Group members for review and comment. Finally, at the Monograph meeting,

the Working Group finalizes review of all literature, evaluates the evidence in each

category, and completes the overall evaluation. Within two (2) weeks after the

Monograph meeting, the summary of the Working Group findings is published in The

Lancet Oncology, and within one (1) year after the meeting, the finalized Monograph is

published.

       46.    In assessing an agent, the IARC Working Group reviews the following

information: (a) human, experimental and mechanistic data; (b) all pertinent



                                            14
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 15 of 62 PageID #: 15




epidemiological studies and cancer bioassays; and (c) representative mechanistic data.

The studies must be publicly available and have sufficient detail for meaningful review and

reviewers cannot be associated with the underlying studies.

       47.    In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic

in humans.

       48.    On July 29, 2015, the IARC issued its Monograph for glyphosate,

Monograph Volume 112. For Volume 112, the volume that assessed glyphosate, a Working

Group of 17 experts from 11 countries met at the IARC from March 3–10, 2015, to assess

the carcinogenicity of certain herbicides, including glyphosate. The March meeting

culminated nearly a one-year review and preparation by the IARC Secretariat and the

Working Group, including a comprehensive review of the latest available scientific

evidence. According to published procedures, the Working Group considered “reports

that have been published or accepted for publication in the openly available scientific

literature” as well as “data from governmental reports that are publicly available.”

       49.    The studies considered the following exposure groups: (a) occupational

exposure of farmers and tree nursery workers in the United States, forestry workers in

Canada and Finland and municipal weed-control workers in the United Kingdom; and

(b) para-occupational exposure in farming families.

       50.    Glyphosate was identified as the second-most used household herbicide in

the United States for weed control between 2001 and 2007, and the most heavily used

herbicide in the world in 2012.




                                            15
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 16 of 62 PageID #: 16




      51.     Exposure pathways are identified as air (especially during spraying), water

and food. Community exposure to glyphosate is widespread and found in soil, air, surface

water and groundwater, as well as in food.

      52.     The assessment of the IARC Working Group identified several case control

studies of occupational exposure in the United States, Canada and Sweden. These studies

show a human health concern from agricultural and other work-related exposure to

glyphosate.

      53.     The IARC Working Group found an increased risk between exposure to

glyphosate and NHL and several subtypes of NHL, and the increased risk persisted after

adjustment for other pesticides.

      54.     The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported

increases in blood markers of chromosomal damage (micronuclei) after glyphosate

formulations were sprayed.

      55.     In male CD-1 mice, glyphosate induced a positive trend in the incidence of

a rare tumor: renal tubule carcinoma. A second study reported a positive trend for

haemangiosarcoma in male mice. Glyphosate increased pancreatic islet-cell adenoma in

male rats in two studies. A glyphosate formulation promoted skin tumors in an initiation-

promotion study in mice.

      56.     The IARC Working Group also noted that glyphosate has been detected in

the urine of agricultural workers, indicating absorption. Soil microbes degrade

glyphosate to aminomethylphosphoric acid (“AMPA”). Blood AMPA detection after

exposure suggests intestinal microbial metabolism in humans.




                                             16
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 17 of 62 PageID #: 17




       57.    The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and

animal cells in utero.

       58.    The IARC Working Group also noted genotoxic, hormonal and enzymatic

effects in mammals exposed to glyphosate. Essentially, glyphosate inhibits the

biosynthesis of aromatic amino acids, which leads to several metabolic disturbances,

including the inhibition of protein and secondary product biosynthesis and general

metabolic disruption.

       59.    The IARC Working Group also reviewed an Agricultural Health Study,

consisting of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and

North Carolina. While this study differed from others in that it was based on a self-

administered questionnaire, the results support an association between glyphosate

exposure and multiple myeloma, hairy cell leukemia (“HCL”) and chronic lymphocytic

leukemia (“CLL”), in addition to several other cancers.

Other Earlier Findings About Glyphosate’s Dangers to Human Health

       60.    The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate. This

technical fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet

describes the release patterns for glyphosate as follows:

      Release Patterns
             Glyphosate is released to the environment in its use as a herbicide for
      controlling woody and herbaceous weeds on forestry. It may also be released
      to the environment during its manufacture, formulation, transport, storage,
      disposal and cleanup, and from spills. Since glyphosate is not a listed
      chemical in the Toxics Release Inventory, data on releases during its
      manufacture and handling are not available.
            Occupational workers and home gardeners may be exposed to
      glyphosate by inhalation and dermal contact during spraying, mixing, and


                                            17
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 18 of 62 PageID #: 18




          cleanup. They may also be exposed by touching soil and plants to which
          glyphosate was applied. Occupational exposure may also occur during
          glyphosate's manufacture, transport, storage, and disposal.
          61.   In 1995, the Northwest Coalition for Alternatives to Pesticides reported that

in California, the state with the most comprehensive program for reporting of pesticide-

caused illness, glyphosate was the third most commonly reported cause of pesticide

illness among agricultural workers.

The Toxicity of Other Ingredients in Roundup®

          62.   In addition to the toxicity of the active ingredient, glyphosate, several

studies support the hypothesis that the glyphosate-based formulation in Defendant’s

Roundup® products is more dangerous and toxic than glyphosate alone. Indeed, as early

as 1991, available evidence demonstrated that glyphosate formulations were significantly

more toxic than glyphosate alone.

          63.   In 2002, a study by Julie Marc, entitled “Pesticide Roundup® Provokes Cell

Division Dysfunction at the Level of CDK1/Cyclin B Activation,” revealed that Roundup®

causes delays in the cell cycles of sea urchins but that the same concentrations of

glyphosate alone were ineffective and did not alter cell cycles.

          64.   A 2004 study by Marc and others, entitled “Glyphosate-based Pesticides

Affect Cell Cycle Regulation,” demonstrated a molecular link between glyphosate-based

products and cell cycle dysregulation. The researchers noted that “cell-cycle dysregulation

is a hallmark of tumor cells and human cancer. Failure in the cell-cycle checkpoints leads

to genomic instability and subsequent development of cancers from the initial affected

cell.” Further, “[s]ince cell cycle disorders such as cancer result from dysfunction of a

unique cell, it was of interest to evaluate the threshold dose of glyphosate affecting the

cells.”



                                              18
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 19 of 62 PageID #: 19




       65.    In 2005, a study by Francisco Peixoto, entitled “Comparative Effects of the

Roundup® and Glyphosate on Mitochondrial Oxidative Phosphorylation,” demonstrated

that Roundup®’s effects on rat liver mitochondria are far more toxic than equal

concentrations of glyphosate alone. The Peixoto Study further suggested that the harmful

effects of Roundup® on mitochondrial bioenergetics could not be exclusively attributed

to glyphosate but could be the result of other chemicals, such as the surfactant POEA, or

in the alternative, due to the potential synergistic effect between glyphosate and other

ingredients in the Roundup® formulation.

       66.    In 2009, Nora Benachour and Gilles-Eric Seralini published a study

examining the effects of Roundup® and glyphosate on human umbilical, embryonic and

placental cells. The study tested dilution levels of Roundup® and glyphosate that were

far below agricultural recommendations, corresponding with low levels of residue in food.

The researchers ultimately concluded that supposed “inert” ingredients, and possibly

POEA, alter human cell permeability and amplify toxicity of glyphosate alone. The

researchers further suggested that assessments of glyphosate toxicity should account for

the presence of adjuvants or additional chemicals used in the formulation of the complete

pesticide. The Benachour/Seralini Study confirmed that the adjuvants present in

Roundup® are not, in fact, inert and that Roundup® is potentially far more toxic than

its active ingredient glyphosate alone.

       67.    The results of these studies were at all times available to Defendant.

Defendant thus knew or should have known that Roundup® is more toxic than

glyphosate alone and that safety studies of Roundup®, Roundup®’s adjuvants and

“inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiffs from

Roundup® products.



                                           19
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 20 of 62 PageID #: 20




      68.    Despite its knowledge that Roundup® is considerably more dangerous than

glyphosate alone, Defendant continued to promote Roundup® as safe.

The EPA’s Review of Glyphosate

      69.    On September 12, 2016, EPA’s OPP submitted a report on the carcinogenic

potential of glyphosate, wherein it issued a “proposed conclusion” that glyphosate is “‘not

likely to be carcinogenic to humans’ at doses relevant to human health risk assessment.

There are no authors listed on this issue paper, which reiterates and adopts the

conclusions of the October 2015 leaked assessment. The issue paper is based upon a

review of industry-sponsored articles and studies. The OPP acknowledged that it rejected

all studies that considered Roundup®—the formulated product—instead of studies that

isolated glyphosate because “[g]lyphosate formulations contain various components other

than glyphosate and it has been hypothesized these components are more toxic than

glyphosate alone.

      70.    Thus, the OPP notes dozens of studies considered by IARC were not

reviewed by the OPP because the OPP’s “evaluation focused on studies on the active

ingredient glyphosate” and “additional research could also be performed to determine

whether formulation components, such as surfactants, influence the toxicity of glyphosate

formulations.”

      71.    From December 13 to 16, 2016, the EPA held FIFRA Scientific Advisory

Panel (“SAP”) meetings to consider issues raised by the OPP’s evaluation of glyphosate.

Again, OPP only allowed the SAP to consider studies of glyphosate alone, and not any

study of the formulated product. In its Charge to the FIFRA SAP, the OPP noted that

“[a]lthough there are studies available on glyphosate-based pesticide formulations, the

agency is soliciting advice from the FIFRA Scientific Advisory Panel (“SAP”) on this



                                            20
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 21 of 62 PageID #: 21




evaluation of human carcinogenic potential for the active ingredient glyphosate only at

this time.

       72.    The OPP draft assessment therefore does not actually consider the product

at issue in this litigation or, more importantly, how glyphosate, in conjunction with

surfactants and other chemicals, affects carcinogenicity.

       73.    On March 16, 2017, the final SAP meeting minutes and report were released,

revealing disagreement and lack of consensus among the scientists on whether there was

a positive association between glyphosate exposure and NHL.

Recent Worldwide Bans on Roundup®/Glyphosate

       74.    Several countries around the world have instituted bans on the sale of

Roundup® and other glyphosate-containing herbicides, both before and since the IARC

first announced its assessment for glyphosate in March 2015, and more countries

undoubtedly will follow suit as the dangers of the use of Roundup® become more widely

known. The Netherlands issued a ban on all glyphosate-based herbicides in April 2014,

including Roundup®, which took effect at the end of 2015. In issuing the ban, the Dutch

Parliament member who introduced the successful legislation stated: “Agricultural

pesticides in user-friendly packaging are sold in abundance to private persons. In garden

centers, Roundup® is promoted as harmless, but unsuspecting customers have no idea

what the risks of this product are. Especially children are sensitive to toxic substances and

should therefore not be exposed to it.”

       75.    The Brazilian Public Prosecutor in the Federal District requested that the

Brazilian Justice Department suspend the use of glyphosate.

       76.    France banned the private sale of Roundup® and glyphosate following the

IARC assessment for glyphosate.



                                             21
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 22 of 62 PageID #: 22




      77.    Bermuda banned both the private and commercial sale of glyphosate,

including Roundup®. The Bermuda government explained its ban as follows: “[f]ollowing

a recent scientific study carried out by a leading cancer agency, the importation of weed

spray ‘Roundup®’ has been suspended.”

      78.    The Sri Lankan government banned the private and commercial use of

glyphosates, particularly out of concern that glyphosate has been linked to fatal kidney

disease in agricultural workers.

      79.    The government of Columbia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because

of the WHO’s finding that glyphosate is probably carcinogenic.

EFSA Report on Glyphosate

      80.    On November 12, 2015, the European Food Safety Authority (“EFSA”), the

European Union’s (“EU”) primary agency for food safety, reported on its evaluation of the

Renewal Assessment Report (“RAR”) on glyphosate. The Rapporteur Member State

assigned to glyphosate, the German Federal Institute for Risk Assessment (“BfR”), had

produced the RAR as part of the renewal process for glyphosate in the EU.

      81.    The BfR sent its draft RAR to the EFSA and the RAR underwent a peer

review process by the EFSA, other member states and industry groups. As part of the on-

going peer review of Germany’s re-evaluation of glyphosate, the EFSA had also received a

second mandate from the European Commission to consider the IARC’s findings

regarding the potential carcinogenicity of glyphosate and glyphosate-containing products.

      82.    Based on a review of the RAR, which included data from industry-

submitted, unpublished studies, the EFSA sent its own report (“Conclusion”) to the

European Commission, finding that “glyphosate is unlikely to pose a carcinogenic hazard



                                           22
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 23 of 62 PageID #: 23




to humans and the evidence does not support classification with regard to its carcinogenic

potential according to Regulation (“EC”) No. 1272/2008.” The EFSA therefore disagreed

with the IARC: glyphosate was not genotoxic and did not present a carcinogenic threat to

humans.

      83.    In explaining why its results departed from the IARC’s conclusion, the EFSA

drew a distinction between the EU and the IARC approaches to the study and

classification of chemicals. Although the IARC examined “both glyphosate—an active

substance—and glyphosate-based formulations, grouping all formulations regardless of

their composition,” the EFSA explained that it considered only glyphosate and that its

assessment focuses on “each individual chemical, and each marketed mixture separately.”

The IARC, on the other hand, “assesses generic agents, including groups of related

chemicals, as well as occupational or environmental exposure, and cultural or behavioral

practices.” The EFSA accorded greater weight to studies conducted with glyphosate alone

than studies of formulated products.

      84.    The EFSA went further and noted:

      Although some studies suggest that certain glyphosate-based formulations may be
      genotoxic (i.e. damaging to DNA), others that look solely at the active substance
      glyphosate do not show this effect. It is likely, therefore, that the genotoxic effects
      observed in some glyphosate-based formulations are related to the other
      constituents or “co-formulants”. Similarly, certain glyphosate- based formulations
      display higher toxicity than that of the active ingredient, presumably because of the
      presence of co-formulants, In its assessment, EFSA proposes that the toxicity of
      each pesticide formulation and in particular its genotoxic potential should be
      further considered and addressed by Member State authorities while they
      reassess uses of glyphosate-based formulations in their own territories. (Emphasis
      added.)

      85.    Notwithstanding its conclusion, the EFSA did set exposure levels for

glyphosate. Specifically, the EFSA proposed an acceptable daily intake (“ADI”) of 0.5

mg/kg of body weight per day; an acute reference dose (“ARfD”) of 0.5 mg/kg of body


                                                23
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 24 of 62 PageID #: 24




weight; and an acceptable operator exposure level (“AOEL”) of 0.1 mg/kg of body weight

per day.

Leading Scientists Dispute EFSA’s Conclusion

      86.    On November 27, 2015, 96 independent academic and governmental

scientists from around the world submitted an open letter to the EU health commissioner,

Vytenis Andriukaitis. The scientists expressed their strong concerns and urged the

commissioner to disregard the “flawed” EFSA report, arguing that “the BfR decision is

not credible because it is not supported by the evidence and it was not reached in an open

and transparent manner.”

      87.    Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and

other renowned international experts, some of whom were part of the IARC Working

Group assigned to glyphosate.

      88.    In an exhaustive and careful examination, the scientists scrutinized the

EFSA’s conclusions and outlined why the IARC Working Group decision was “by far the

more credible”:

      The IARC WG decision was reached relying on open and transparent
      procedures by independent scientists who completed thorough conflict-of-
      interest statements and were not affiliated or financially supported in any
      way by the chemical manufacturing industry. It is fully referenced and
      depends entirely on reports published in the open, peer-reviewed
      biomedical literature. It is part of a long tradition of deeply researched and
      highly credible reports on the carcinogenicity of hundreds of chemicals
      issued over the past four decades by IARC and used today by international
      agencies and regulatory bodies around the world as a basis for risk
      assessment, regulation and public health policy.

      89.    With respect to human data, the scientists pointed out that the EFSA agreed

with the IARC that there was “limited evidence of carcinogenicity for NHL, but the EFSA

nonetheless dismissed an association between glyphosate exposure and carcinogenicity.



                                           24
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 25 of 62 PageID #: 25




The IARC applies three (3) levels of evidence in its analyses of human data, including

sufficient evidence and limited evidence. The EFSA’s ultimate conclusion that “there was

no unequivocal evidence for a clear and strong association of NHL with glyphosate” was

misleading because it was tantamount to IARC’s highest level of evidence: “sufficient

evidence,” which means that a causal relationship has been established. However, the

scientists argued, “[legitimate public health concerns arise when ‘causality is credible,’

i.e., when there is limited evidence.”

       90.    Among its many other deficiencies, the EFSA’s conclusions regarding

animal carcinogenicity data were “scientifically unacceptable,” particularly in BfR’s use of

historical control data and in its trend analysis. Indeed, BfR’s analysis directly

contradicted the Organization for Economic Co-operation and Development (“OECD”)

testing guidelines while citing and purporting to follow those same guidelines. For

instance, the EFSA report dismisses observed trends in tumor incidence “because there

are no individual treatment groups that are significantly different from controls and

because the maximum observed response is reportedly within the range of the historical

control data.” However, according to the scientists, concurrent controls are

recommended over historical controls in all guidelines, scientific reports and

publications, and, if it is employed, historical control data “should be from studies in the

same timeframe, for the same exact animal strain, preferably from the same laboratory or

the same supplier and preferably reviewed by the same pathologist.” BfR’s use of

historical control data violated the precautions: “only a single study used the same mouse

strain as the historical controls, but was reported more than 10 years after the historical

control dataset was developed.” Further deviating from sound scientific practices, the




                                            25
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 26 of 62 PageID #: 26




data used by the BfR came from studies in seven different laboratories. The scientists

concluded:

       BfR reported seven positive mouse studies with three studies showing
       increases in renal tumors, two with positive findings for
       hemangiosarcomas, and two with positive findings for malignant
       lymphomas. BfR additionally reported two positive findings for tumors in
       rats. Eliminating the inappropriate use of historical data, the unequivocal
       conclusion is that these are not negative studies, but in fact document the
       carcinogenicity of glyphosate in laboratory animals.

       91.    The letter also critiqued the EFSA report’s lack of transparency and the

opacity surrounding the data cited in the report: “citations for almost all of the references,

even those from the open scientific literature, have been redacted from the document”

and “there are no authors or contributors listed for either document, a requirement for

publication in virtually all scientific journals.” Because the BfR relied on unpublished,

confidential industry-provided studies, it is “impossible for any scientist not associated

with the BfR to review this conclusion with scientific confidence.”

       92.    On March 3, 2016, the letter was published in the Journal of Epidemiology

& Community Health.

Statement of Concern Regarding Glyphosate-Based Herbicides

       93.    On February 17, 2016, a consensus statement published in the journal

Environmental Health, entitled “Concerns Over Use of Glyphosate-based Herbicides and

Risks Associated with Exposures: a Consensus Statement,” assessed the safety of

glyphosate-based herbicides (“GBHs”).

              a)     GBHs are the most heavily applied herbicide in the world and usage

       continues to rise;




                                             26
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 27 of 62 PageID #: 27




              b)     Worldwide, GBHs often contaminate drinking water sources,

       precipitation and air, especially in agricultural regions;

              c)     The half-life of glyphosate in water and soil is longer than

       previously recognized;

              d)     Glyphosate and its metabolites are widely present in the global

       soybean supply;

              e)     Human exposures to GBHs are rising;

              f)     Glyphosate is now authoritatively classified as a probable human

       carcinogen; and

              g)     Regulatory estimates of tolerable daily intakes for glyphosate in the

       United States and European Union are based on outdated science.

       94.    The researchers noted that GBH use has increased approximately 100-fold

since the 1970s. Further, far from posing a limited hazard to vertebrates, as previously

believed, two decades of evidence demonstrated that “several vertebrate pathways are

likely targets of action, including hepatorenal damage, effects on nutrient balance through

glyphosate chelating action and endocrine disruption.”

       95.    The paper attributes uncertainties in current assessments of glyphosate

formulations to the fact that “[t]he full list of chemicals in most commercial GBHs is

protected as ‘commercial business information,’ despite the universally accepted relevance

of such information to scientists hoping to conduct an accurate risk assessment of these

herbicide formulations.” Further, the researchers argue, “[t]he distinction in regulatory

review and decision processes between ‘active’ and ‘inert’ ingredients has no toxicological

justification, given increasing evidence that several so-called ‘inert’ adjuvants are toxic in

their own right.”



                                             27
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 28 of 62 PageID #: 28




       96.    Among various implications, the researchers conclude that “existing

toxicological data and risk assessments are not sufficient to infer that GBHs, as currently

used, are safe.” Further, “GBH-product formulations are more potent, or toxic, than

glyphosate alone to a wide array of non-target organisms including mammals, aquatic

insects, and fish.” Accordingly, “risk assessments of GBHs that are based on studies

quantifying the impacts of glyphosate alone underestimate both toxicity and exposure,

and thus risk.” The paper concludes that this “shortcoming has repeatedly led regulators

to set inappropriately high exposure thresholds.”

       97.    The researchers also critique the current practice of regulators who largely

rely on “unpublished, non-peer reviewed data generated by the registrants” but ignore

“published research because it often uses standards and procedures to assess quality

that are different from those codified in regulatory agency data requirements, which

largely focus on avoiding fraud.” In the researchers’ view, “[s]cientists independent of the

registrants should conduct regulatory tests of GBHs that include glyphosate alone, as well

as GBH-product formulations.”

       98.    The researchers also call for greater inclusion of GBHs in government-led

toxicology testing programs:

       A fresh and independent examination of GBH toxicity should be
       undertaken, and . . . this re-examination be accompanied by systematic
       efforts by relevant agencies to monitor GBH levels in people and in the food
       supply, none of which are occurring today. The U.S. National Toxicology
       Program should prioritize a thorough toxicological assessment of the
       multiple pathways now identified as potentially vulnerable to GBHs.
       99.    The researchers suggest that, in order to fill the gap created by an absence

of government funds to support research on GBHs, regulators could adopt a system

through which manufacturers fund the registration process and the necessary testing:




                                            28
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 29 of 62 PageID #: 29




       [W]e recommend that a system be put in place through which
       manufacturers of GBHs provide funds to the appropriate regulatory body as
       part of routine registration actions and fees. Such funds should then be
       transferred to appropriate government research institutes, or to an agency
       experienced in the award of competitive grants. In either case, funds would
       be made available to independent scientists to conduct the appropriate long-
       term (minimum 2 years) safety studies in recognized animal model systems.
       A thorough and modern assessment of GBH toxicity will encompass
       potential endocrine disruption, impacts on the gut microbiome,
       carcinogenicity and multigenerational effects looking at reproductive
       capability and frequency of birth defects.

European Union Vote on Glyphosate Renewal

       100.   The license for glyphosate in the European Union was set to expire on

June 30, 2016.

       101.   Without an extension of the license, Monsanto’s Roundup® and other

glyphosate- based herbicides faced a general phase out in EU markets.

       102.   In the months leading up to the license expiration date, protracted meetings

and votes among national experts from the 28 EU Member States failed to produce

agreement on an extension.

       103.   For instance, on March 4, 2016, The Guardian reported that France, the

Netherlands, and Sweden did not support EFSA’s assessment that glyphosate was

harmless.62 The paper quoted the Swedish environment minister, Åsa Romson, as

stating: “[w]e won’t take risks with glyphosate and we don’t think that the analysis done

so far is good enough. We will propose that no decision is taken until further analysis has

been done and the EFSA’s scientists have been more transparent about their

considerations.

       104.   The Netherlands argued that relicensing should be placed on hold until after

a separate evaluation of glyphosate’s toxicity can be conducted. Leading up to the vote,

Italy joined the other EU states in opposing the license renewal, citing health concerns.


                                            29
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 30 of 62 PageID #: 30




        105.   On June 6, 2016, Member States voted but failed to reach a qualified

majority in favor or against the re-authorization of glyphosate.

        106.   On June 29, 2016, the EU Commission extended the European license for

glyphosate for 18 months to allow the European Chemical Agency to rule on the safety of

the chemical, which is expected by the end of 2017. Growing public awareness and

concern over the chemical “led 1.4 million people to sign a petition against glyphosate in

the biggest online campaign since neonicotinoid pesticides were banned during the last

commission.”

        107.   On July 11, 2016, the EU voted in favor of a proposal to restrict the

conditions of use of glyphosate in the EU, including a ban on common co-formulant POE-

tallowamine (“POEA”) from all glyphosate-based herbicides, including Roundup®.

        108.   These restrictions, which are non-binding on the EU states, are expected to

apply until the European Chemicals Agency issues an opinion on the chemical's safety.

Plaintiffs’ Exposure to Roundup®

        109.   Each plaintiff was exposed to Roundup® for the time period appearing in the

exhibits.

        110.   Plaintiffs have been diagnosed with NHL or other injuries during the time

period set forth on Exhibit B. Plaintiffs’ Decedents died as a result of Decedents’

Roundup® use, as described on Exhibit A.

        111.   Each of these plaintiffs suffered the physical, emotional and financial effects

attendant to cancer or NHL (including, but not limited to, past, current and future lost

wages, out-of-pocket expenses, lost earning capacity, medical expenses, pain and

suffering, disfigurement, embarrassment, anxiety, and anguish), as a direct and

proximate result of the unreasonably dangerous and defective nature of Roundup® and



                                             30
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 31 of 62 PageID #: 31




Defendant’s wrongful and negligent conduct in the research, development, testing,

manufacture, production, promotion, distribution, marketing, advertising and sale of

Roundup®.

                                      COUNT I
                                   DESIGN DEFECT

       112.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       113.   At all times relevant to this litigation, Monsanto engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing,

advertising and promoting Roundup® products, which are defective and unreasonably

dangerous to consumers, including the Plaintiffs, thereby placing Roundup® products

into the stream of commerce. These actions were under the ultimate control and

supervision of Monsanto. At all times relevant to this litigation, Monsanto designed,

researched, developed, manufactured, produced, tested, assembled, labeled, advertised,

promoted, marketed, sold, and distributed the Roundup® products used by Plaintiffs, as

described above.

       114.   At all times relevant to this litigation, Monsanto’s Roundup® products were

defectively designed by causing an increased risk of cancer and by containing additives

that, when combined with glyphosate, significantly increased the risk of developing

cancer.

       115.   These design defects rendered Roundup® unreasonably dangerous.

       116.   The dangers posed by Roundup® go beyond that which would be

contemplated by the ordinary consumer with ordinary knowledge common to the

community as to its characteristics.



                                            31
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 32 of 62 PageID #: 32




      117.    Additionally, the benefits of the Roundup® design are outweighed by the

design’s inherent risk of danger in causing cancer.

      118.    At all times relevant to this litigation, Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these

products throughout the United States, including Plaintiffs, without substantial change in

their condition as designed, manufactured, sold, distributed, labeled, and marketed by

Monsanto.

      119.    At all times relevant to this action, Monsanto knew or had reason to know

that its Roundup® products were defective and were inherently dangerous and unsafe

when used in the manner instructed and provided by Monsanto.

      120.    Monsanto could have employed a safer alternative design to render

Roundup® safe or, in the alternative, provided proper instructions for use on how to limit

the potential risk associated with Roundup®’s defective design. Monsanto’s Roundup®

products were and are more dangerous than alternative products and Monsanto could

have designed its Roundup® products to make them less dangerous. At the time

Monsanto designed its Roundup® products, the state of the industry’s scientific

knowledge was such that a less risky design or formulation was attainable. Thus, at the

time Roundup® products left Monsanto’s control, there was a practical, technically

feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Monsanto’s

herbicides.

      121.    Plaintiffs were exposed to Monsanto’s Roundup®, without knowledge of

Roundup®’s dangerous characteristics.




                                           32
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 33 of 62 PageID #: 33




      122.   At all times relevant to this litigation, Plaintiffs used and/or were exposed to

the use of Monsanto’s Roundup® products in an intended or reasonably foreseeable

manner, without knowledge of Roundup®’s dangerous characteristics.

      123.   Plaintiffs could not reasonably have discovered the defects and risks

associated with Roundup® or glyphosate-containing products before or at the time of

exposure due to Monsanto’s suppression of scientific information linking glyphosate to

cancer.

      124.   The defects in Monsanto’s Roundup® products were substantial and

contributing factors in causing Plaintiffs’ injuries, and, but for Monsanto’s misconduct

and omissions, they would not have sustained said injuries.

      125.   Monsanto’s defective design of its Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of

users of the Roundup® products, including Plaintiffs.

      126.   Monsanto’s conduct, as described above, was reckless. Monsanto risked the

lives of consumers and users of its products, including Plaintiffs, with knowledge of the

safety problems associated with Roundup® and glyphosate-containing products, and

suppressed this knowledge from the general public. Monsanto made conscious decisions

not to redesign, warn or inform the unsuspecting public. Monsanto’s reckless conduct

warrants an award of punitive damages.

      127.   As a direct and proximate result of the Defendant’s overt unlawful acts

regarding the nature of the Roundup® products, including, but not limited to, placing its

defective Roundup® products into the stream of commerce, Plaintiffs demand judgment

against the Defendant, and request compensatory and punitive damages, together with




                                            33
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 34 of 62 PageID #: 34




interest, costs of suit, attorneys’ fees, and such further relief as the Court deems equitable

and just.




                                     COUNT II
                               INADEQUATE WARNING

       128.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       129.   At all times relevant to this litigation, Monsanto engaged in the business of

testing, developing, designing, manufacturing, marketing, selling, distributing, and

promoting Roundup® products, which are defective and unreasonably dangerous to

consumers, including Plaintiffs, because they do not contain adequate warnings or

instructions concerning the dangerous characteristics of Roundup® and specifically, the

active ingredient glyphosate. These actions were under the ultimate control and

supervision of Monsanto.

       130.   Monsanto     researched,    developed,    designed,   tested,   manufactured,

inspected, labeled, distributed, marketed, promoted, sold, and otherwise released into the

stream of commerce its Roundup® products, and in the course of same, directly

advertised or marketed the products to consumers and end users, including Plaintiffs, and

therefore had a duty to warn of the risks associated with the use of Roundup® and

glyphosate-containing products.

       131.   At all times relevant to this litigation, Monsanto had a duty to properly test,

develop, design, manufacture, inspect, package, label, market, promote, sell, distribute,

maintain, supply, provide proper warnings, and take such steps as necessary to ensure its

Roundup® products did not cause users and consumers to suffer from unreasonable and



                                             34
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 35 of 62 PageID #: 35




dangerous risks. Monsanto had a continuing duty to warn Plaintiffs of the dangers

associated with Roundup® use and exposure. Monsanto, as manufacturer, seller, or

distributor of chemical herbicides is held to the knowledge of an expert in the field.

       132.   At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-

containing products because it knew or should have known of the unreasonable risks of

harm associated with the use of and/or exposure to such products. Such warnings could

have been disclosed in circumstances not limited to the Roundup® labeling.

       133.   At all times relevant to this litigation, Monsanto failed to investigate, study,

test, or promote the safety or to minimize the dangers to users and consumers of its

product and to those who would foreseeably use or be harmed by Monsanto’s herbicides,

including Plaintiffs.

       134.   Despite the fact that Monsanto knew or should have known that Roundup®

posed a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous

risks associated with use and exposure. The dangerous propensities of its products and

the carcinogenic characteristics of glyphosate, as described above, were known to

Monsanto, or scientifically knowable to Monsanto through appropriate research and

testing by known methods, at the time it distributed, supplied or sold the product, and

not known to end users and consumers, such as Plaintiffs.

       135.   Monsanto knew or should have known that its products created significant

risks of serious bodily harm to consumers, as alleged herein, and Monsanto failed to

adequately warn consumers, i.e., the reasonably foreseeable users, of the risks of exposure

to its products. Monsanto has wrongfully concealed information concerning the




                                             35
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 36 of 62 PageID #: 36




dangerous nature of Roundup® and its active ingredient glyphosate, and further made

false and/or misleading statements concerning the safety of Roundup® and glyphosate.

       136.   At all times relevant to this litigation, Monsanto’s Roundup® products

reached the intended consumers, handlers, and users or other persons coming into

contact with these products throughout the United States, including Plaintiffs, without

substantial change in their condition as designed, manufactured, sold, distributed,

labeled, and marketed by Monsanto.

       137.   Plaintiffs were exposed to Monsanto’s Roundup® products, without

knowledge of their dangerous characteristics.

       138.   At all times relevant to this litigation, Plaintiffs used and/or were exposed to

the use of Roundup® products while using them for their intended or reasonably

foreseeable purposes, without knowledge of their dangerous characteristics.

       139.   Plaintiffs could not have reasonably discovered the defects and risks

associated with Roundup® or glyphosate-containing products prior to or at the time of

their exposure. Plaintiffs relied upon the skill, superior knowledge, and judgment of

Monsanto to know about and disclose serious health risks associated with using the

products.

       140.   Monsanto knew or should have known that the minimal warnings

disseminated with its Roundup® products were inadequate, failed to communicate

adequate information on the dangers and safe use/exposure, and failed to communicate

warnings and instructions that were appropriate and adequate to render the products safe

for their ordinary, intended and reasonably foreseeable uses, including agricultural and

horticultural applications.




                                             36
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 37 of 62 PageID #: 37




        141.   This alleged failure to warn is not limited to the information contained on

Roundup®’s labeling. Monsanto was able, in accord with federal law, to comply with

applicable state law by disclosing the known risks associated with Roundup® through

other    non-labeling    mediums,    i.e.,   promotion,   advertisements,    public   service

announcements, and/or public information sources. Monsanto, however, did not disclose

these known risks through any medium.

        142.   To this day, Monsanto has failed to adequately and accurately warn of the

risks of cancer associated with the use of and exposure to Roundup® and its active

ingredient glyphosate.

        143.   As a result of their inadequate warnings, Monsanto’s Roundup® products

were defective and unreasonably dangerous when they left the possession and/or control

of Monsanto, were distributed by Monsanto, and used by Plaintiffs as described herein.

        144.   Monsanto is liable to Plaintiffs for their injuries, caused by its negligent or

willful failure, as described above, to provide adequate warnings or other clinically

relevant information and data regarding the appropriate use of its products and the risks

associated with the use of or exposure to Roundup® and glyphosate.

        145.   Had Monsanto provided adequate warnings and instructions and properly

disclosed and disseminated the risks associated with its Roundup® products, Plaintiffs

could have obtained or used alternative herbicides and avoided the risk of developing the

injuries described herein.

        146.   As a direct and proximate result of the Defendant’s overt unlawful acts

regarding the nature of the Roundup® products, including, but not limited to, placing its

defective Roundup® products into the stream of commerce, Plaintiffs demand judgment

against the Defendant, and request compensatory and punitive damages, together with



                                              37
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 38 of 62 PageID #: 38




interest, costs of suit, attorneys’ fees, and such further relief as the Court deems equitable

and just.

                                       COUNT III
                                      NEGLIGENCE

       147.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       148.   At all times relevant to this litigation, Monsanto had a duty to exercise

reasonable care in the design, research, manufacture, marketing, advertisement, supply,

promotion, packaging, sale, and distribution of its Roundup® products, including the

duty to take all reasonable steps necessary to manufacture, promote, advertise, and/or

sell a product that was not unreasonably dangerous to consumers and users of the

product.

       149.   At all times relevant to this litigation, Monsanto had a duty to exercise

reasonable care in the marketing, advertisement, and sale of the Roundup® products.

Monsanto’s duty of care owed to consumers and the general public included providing

accurate, true, and correct information concerning the risks of using Roundup® and

appropriate, complete, and accurate warnings concerning the potential adverse effects of

exposure to Roundup®, and, in particular, its active ingredient glyphosate.

       150.   At all times relevant to this litigation, Monsanto knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and

specifically, the carcinogenic properties of the chemical glyphosate.

       151.   Accordingly, at all times relevant to this litigation, Monsanto knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup®

products could cause or be associated with Plaintiffs’ injuries, and thus, created a



                                             38
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 39 of 62 PageID #: 39




dangerous and unreasonable risk of injury to the users of these products, including

Plaintiffs.

       152.   Monsanto also knew or, in the exercise of reasonable care, should have

known that users and consumers of Roundup® were unaware of the risks and the

magnitude of the risks associated with use of and/or exposure to Roundup® and

glyphosate-containing products.

       153.   As such, Monsanto breached its duty of reasonable care and failed to

exercise ordinary care in the design, research, development, manufacture, testing,

marketing, supply, promotion, advertisement, packaging, sale, and distribution of its

Roundup® products, in that Monsanto manufactured and produced defective herbicides

containing the chemical glyphosate, knew or had reason to know of the defects inherent

in its products, knew or had reason to know that a user’s or consumer’s exposure to the

products created a significant risk of harm and unreasonably dangerous side effects, and

failed to prevent or adequately warn of these risks and injuries.

       154.   Monsanto was negligent in its promotion of Roundup®, outside of the

labeling context, by failing to disclose material risk information as part of its promotion

and marketing of Roundup®, including the internet, television, print advertisements, etc.

Nothing prevented Monsanto from being honest in its promotional activities, and in

fact, Monsanto had a duty to disclose the truth about the risks associated with

Roundup® in its promotional efforts, outside of the of the context of labeling.

       155.   Monsanto had and has the ability and means to investigate, study, and test

its products and to provide adequate warnings, Monsanto has failed to do so. Indeed,

Monsanto has wrongfully concealed information and has further made false and/or




                                            39
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 40 of 62 PageID #: 40




misleading statements concerning the safety and/or exposure to Roundup® and

glyphosate.

      156.    Monsanto’s negligence included:

              a)    Manufacturing, producing, promoting, formulating, creating,

      developing, designing, selling, advertising and/or distributing its Roundup®

      products without thorough and adequate pre- and post-market testing;

              b)    Manufacturing, producing, promoting, formulating, creating,

      developing, designing, selling, advertising and/or distributing Roundup® while

      negligently and/or intentionally concealing and failing to disclose the results of

      trials, tests, and studies of exposure to glyphosate, and, consequently, the risk of

      serious harm associated with human use of and exposure to Roundup®;

              c)    Failing to undertake sufficient studies and conduct necessary tests to

      determine whether or not Roundup® products and glyphosate-containing

      products were safe for their intended use in agriculture and horticulture;

              d)    Failing to use reasonable and prudent care in the design, research,

      manufacture, and development of Roundup® products so as to avoid the risk of

      serious harm associated with the prevalent use of Roundup®/glyphosate as an

      herbicide;

              e)    Failing to design and manufacture Roundup® products so as to

      ensure they were at least as safe and effective as other herbicides on the market;

              f)    Failing to provide adequate instructions, guidelines, and safety

      precautions to those persons Monsanto could reasonably foresee would use and be

      exposed to its Roundup® products;




                                           40
Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 41 of 62 PageID #: 41




           g)     Failing to disclose to Plaintiffs, users/consumers, and the general

    public that use of and exposure to Roundup® presented severe risks of cancer and

    other grave illnesses;

           h)     Failing to warn Plaintiffs, users/consumers, and the general public

    that the product’s risk of harm was unreasonable and that there were safer and

    effective alternative herbicides available to Plaintiffs and other consumers;

           i)     Systematically suppressing or downplaying contrary evidence about

    the risks, incidence, and prevalence of the side effects of Roundup® and

    glyphosate- containing products;

           j)     Representing that its Roundup® products were safe for their

    intended use when, in fact, Monsanto knew or should have known the products

    were not safe for their intended purpose;

           k)     Declining to make or propose any changes to Roundup® products’

    labeling or other promotional materials that would alert consumers and the

    general public of the risks of Roundup® and glyphosate;

           l)     Advertising, marketing, and recommending the use of the

    Roundup® products, while concealing and failing to disclose or warn of the dangers

    known by Monsanto to be associated with or caused by the use of or exposure to

    Roundup® and glyphosate;

           m)     Continuing to disseminate information to its consumers, which

    indicate or imply that Monsanto’s Roundup® products are safe for use in the

    agricultural and horticultural industries; and

           n)     Continuing the manufacture and sale of its products with the

    knowledge that the products were unreasonably unsafe and dangerous.



                                         41
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 42 of 62 PageID #: 42




       157.   Monsanto knew and/or should have known that it was foreseeable

consumers such as Plaintiffs would suffer injuries as a result of Monsanto’s failure to

exercise ordinary care in the manufacturing, marketing, labeling, distribution, and sale of

Roundup®.

       158.   Plaintiffs did not know the nature and extent of the injuries that could result

from the intended use of and/or exposure to Roundup® or its active ingredient

glyphosate. Absent Monsanto’s negligence, Plaintiffs on Exhibit B would not have

developed the injuries and Plaintiffs on Exhibit A would not have suffered the death of

their decedents.

       159.   Monsanto’s conduct, as described above, was reckless. Monsanto regularly

risks the lives of consumers and users of its products, including Plaintiffs, with full

knowledge of the dangers of its products. Monsanto has made conscious decisions not to

redesign, re-label, warn, or inform the unsuspecting public, including Plaintiffs.

Monsanto’s reckless conduct therefore warrants an award of punitive damages.

       160.   WHEREFORE, Plaintiffs demand judgment against the Defendant, and

request compensatory and punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                       COUNT IV
                                        FRAUD

       161.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       162.   Monsanto has defrauded the agricultural and gardening communities in

general and Plaintiffs in particular by misrepresenting the true safety of Roundup® and

by failing to disclose known risks of cancer.



                                            42
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 43 of 62 PageID #: 43




      163.   Monsanto misrepresented and/or failed to disclose, inter alia, that:

glyphosate and its major metabolite aminomethylphosphonic acid (“AMPA”) could cause

cancer; glyphosate and AMPA are known to be genotoxic in humans and laboratory

animals because exposure is known to cause DNA strand breaks (a precursor to cancer);

glyphosate and AMPA are known to induce oxidative stress in humans and laboratory

animals (a precursor to cancer); glyphosate and AMPA interfere with the aromatic amino

acids within the human gut, leading to downstream health conditions including cancer;

exposure to glyphosate and AMPA is causally associated with NHL; and the laboratory

tests attesting to the safety of glyphosate were flawed and/or fraudulent.

      164.   Due to these misrepresentations and omissions, at all times relevant to this

litigation, Roundup® was misbranded under 7 U.S.C. § 136(g) and its distribution within

Plaintiffs’ state of residence and around the United States was a violation of 7 U.S.C. §

136(j) and 40 C.F.R. § 156.10(a)(5).

      165.   When Plaintiffs used Roundup®, neither the labeling on the product nor

Monsanto’s general promotion warned or disclosed the true safety risks of Roundup® or

that the product could cause cancer, as described above. Since the true risk information

was known to Monsanto and was not reasonably knowable to reasonable consumers,

Plaintiffs were unaware of these material facts and/or omissions prior to using the

product.

      166.   Plaintiffs relied on Monsanto’s misrepresentations and/or material

omissions regarding the safety of Roundup® and its active ingredient glyphosate in

deciding whether to use the product. Plaintiffs did not know, nor could she reasonably

have known, of the misrepresentations and/or material omissions by Monsanto

concerning Roundup® and its active ingredient glyphosate.



                                            43
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 44 of 62 PageID #: 44




       167.     The misrepresentations and/or material omissions that form the basis of

this fraud claim is not limited to statements made on the Roundup® labeling, as defined

under federal law, but also involve Monsanto’s representations and omissions made as

part of its promotion and marketing of Roundup®, including on the internet, television,

in print advertisements, etc. Nothing prevented Monsanto from disclosing the truth about

the risks associated with Roundup® in its promotional efforts outside of the labeling

context, using the forms of media and promotion Monsanto traditionally used to promote

the product’s efficacy and benefits.

       168.     When Monsanto made the misrepresentations and/or omissions as alleged

in this pleading, it did so with the intent of defrauding and deceiving the public in general

and with the intent of inducing the public to purchase and use Roundup®.

       169.     Monsanto made these misrepresentations and/or material omissions with

malicious, fraudulent, and/or oppressive intent toward Plaintiffs and the public generally.

Monsanto’s conduct was willful, wanton, and/or reckless. Monsanto deliberately

manufactured, produced, marketed, sold, distributed, merchandized, packaged,

promoted and advertised the dangerous and defective herbicide Roundup®. This

constitutes an utter, wanton, and conscious disregard of the rights and safety of a large

segment of the public including Plaintiffs, and by reason thereof, Monsanto, is liable for

reckless, willful, and wanton acts and omissions which evidence a total and conscious

disregard for the safety of Plaintiffs and others, which proximately caused the injuries set

forth herein.

       170.     WHEREFORE, Plaintiffs demand judgment against the Defendant, and

request compensatory and punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.



                                             44
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 45 of 62 PageID #: 45




                                   COUNT V
                          BREACH OF EXPRESS WARRANTY

       171.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       172.   Monsanto expressly warranted that Roundup® was safe and accepted by

consumers.

       173.   Roundup® does not conform to these express representations, because

Roundup® is not safe and carries with it an increased risk of cancer by containing

additives that, when combined with glyphosate, significantly increased the risk of

developing cancer.

       174.   Plaintiffs relied on Monsanto’s express warranties. Furthermore, the

express warranties represented by Monsanto were a part of the basis for Plaintiffs’ use of

Roundup®, and he relied upon these warranties in deciding to use Roundup®.

       175.   At the time of the making of express warranties, Monsanto had knowledge

of the purpose for which Roundup® was to be used, and warranted same to be in all

respects safe, effective, and proper for such use.

       176.   Monsanto expressly represented to Plaintiffs that Roundup® was safe and

fit for use for the purposes intended, that it was of merchantable quality, that it did not

produce any dangerous side effects in excess of those risks associated with other

herbicides, that the side effects it did produce were accurately reflected in the warnings,

and that it was adequately tested and fit for its intended use.

       177.   Monsanto knew or should have known that, in fact, their representations

and warranties were false, misleading, and untrue in that Roundup® was not safe and fit




                                             45
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 46 of 62 PageID #: 46




for the use intended, and, in fact, Roundup® produced serious injuries to the users that

were not accurately identified and represented by Monsanto.

       178.    As a result of the foregoing acts and omissions, Monsanto caused Plaintiffs

to suffer serious and dangerous side effects, severe and personal injuries, and economic

and non-economic damages, harms, and losses, including, but not limited to: past

medical expenses; past and future loss of earnings; mental anguish; severe and

debilitating emotional distress; physical and mental pain, suffering, and discomfort; and

loss and impairment of the quality and enjoyment of life.

       179.    WHEREFORE, Plaintiffs demand judgment against the Defendant, and

request compensatory and punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                                 COUNT VI
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       180.     Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       181.     At the time Monsanto manufactured, marketed, labeled, promoted,

distributed and/or sold Roundup® products, Monsanto knew of the uses for which the

Roundup® products were intended, and impliedly warranted the Roundup® products

were merchantable and fit for the ordinary purposes for which they were intended.

       182.     Members of the consuming public, including consumers such as Plaintiffs,

were intended third-party beneficiaries of the warranty.

       183.     The Roundup® products were not merchantable or fit for their ordinary

purposes, because they had a propensity to lead to the serious personal injuries described

herein.



                                            46
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 47 of 62 PageID #: 47




       184.    Plaintiffs reasonably relied on Monsanto’s representations that Roundup®

products were safe and free of defects.

       185.    Monsanto’s breach of the implied warranty of merchantability was the

direct and proximate cause of Plaintiffs’ injuries.

       186.    Monsanto’s conduct, as described above, was extreme and outrageous.

Monsanto risked the lives of the consumers and users of their Roundup® products,

including Plaintiffs, with knowledge of the safety and efficacy problems, and suppressed

this knowledge from Plaintiffs and the general public. Monsanto made conscious

decisions not to redesign, relabel, warn or inform Plaintiffs or the unsuspecting

consuming public.

       187.    As a direct and proximate result of Monsanto’s implied warranties of

merchantability concerning the Roundup® products, as described herein, Plaintiffs

suffered from and continue to suffer from the injuries and damages warranting an

entitlement to recovery.

       188.    WHEREFORE, Plaintiffs demand judgment against the Defendant, and

request compensatory and punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.

                          COUNT VII
 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

       189.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       190.   Monsanto manufactured, supplied and sold Roundup® products with an

implied warranty that they were fit for the particular purpose for which they were

warranted.



                                             47
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 48 of 62 PageID #: 48




       191.   Members of the consuming public, including Plaintiffs, were the

intended third-party beneficiaries of the warranty.

       192.   The Roundup® products were not fit for the particular purpose for which

they were warranted without serious risk of personal injury, which risk is much higher

than other products designed to perform the same function.

       193.   Plaintiffs reasonably relied on Monsanto’s representations that the

Roundup® products were safe and effective for use.

       194.   Monsanto’s breach of the implied warranty of fitness for a particular

purpose was the direct and proximate cause of Plaintiffs’ injuries.

       195.   Monsanto’s conduct, as described above, was extreme and outrageous.

Monsanto risked the lives of the consumers and users of their Roundup® products,

including Plaintiffs, by having knowledge of the safety and efficacy problems associated

with the Roundup® products, but suppressing this knowledge from the public. Monsanto

made a conscious decision not to redesign, relabel, warn or inform the unsuspecting

consuming public. Monsanto’s outrageous conduct warrants an award of punitive

damages.

       196.   As a direct and proximate result of Monsanto’s implied warranties of fitness

concerning Roundup® products, as described herein, Plaintiffs suffer from the injuries

and damages warranting an entitlement to recovery.

       197.   WHEREFORE, Plaintiffs demand judgment against the Defendant, and

request compensatory and punitive damages, together with interest, costs of suit,

attorneys’ fees, and such further relief as the Court deems equitable and just.




                                            48
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 49 of 62 PageID #: 49




                                   COUNT VIII
              VIOLATIONS OF THE ARKANSAS PRODUCT LIABILITY ACT
                         Ark. Code. Ann. § 16-116-101, et seq.
                         (AS TO ARKANSAS PLAINTIFFS)

       198.    Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       199.    Plaintiffs are ordinary and reasonable consumers of Roundup®.

       200.    The Defendant is in the business of selling Roundup®.

       201.    Roundup® was in a “defective condition” at the time it entered the stream

of commerce in that it was unsafe for the Arkansas Plaintiffs’ reasonably foreseeable

use.

       202.    The Defendant sold or otherwise put Roundup® into the stream of

commerce in a defective condition unreasonably dangerous to ordinary users like the

Arkansas Plaintiffs.

       203.    Roundup® is defective in design and Defendant failed to adequately warn

about the dangers and proper use of Roundup®.

       204.    Roundup® was expected to, and did, reach users like the Arkansas

Plaintiffs without substantial alteration in the condition in which the Defendant

manufactured them and sold them.

       205.    At the time Roundup® left Defendant’s control, Roundup® was in a

defective condition not contemplated by reasonable persons among those considered

expected users or consumers of the products and that will be unreasonably dangerous to

the expected, ultimate user or consumer when used in reasonably expected ways of

handling or consumption. Roundup® is dangerous to an extent beyond which would be




                                            49
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 50 of 62 PageID #: 50




contemplated by the ordinary user and consumer, with ordinary knowledge common to

the community as to the product’s characteristics.

      206.   The defective condition of Roundup® rendered Roundup® unreasonably

dangerous to ultimate users like Arkansas Plaintiffs.

      207.   Roundup® is defective because the Defendant failed to properly and

adequately label Roundup® to give reasonable warnings of the danger about

Roundup® or give reasonably complete instructions on proper use of the product. If

such warnings were provided, the harm would have been avoided.

      208.   Further, all of the Roundup® products described herein are defective in

their design, formula, preparation, testing, warnings, instructions, marketing,

packaging, and labeling.

      209.   The Defendant failed to exercise reasonable care under the circumstances

in designing Roundup® and in providing warnings or instructions regarding the

dangerous propensities of Roundup®.

      210.   At the time Roundup® left Defendant’s control, the risks of the Arkansas

Plaintiffs developing injuries from Roundup® use were known or reasonably

foreseeable to Defendant.

      211.   At the time Roundup® left the Defendant’s control, the inherent,

foreseeable and known risks associated with the design exceeded the benefits of the

design.

      212.   Defendant misrepresented the safety of Roundup®.

      213.   The defective and unreasonably dangerous condition of Roundup®

proximately caused the Arkansas Plaintiffs’ physical injuries for which recovery is

sought.



                                           50
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 51 of 62 PageID #: 51




       214.   The Defendant acted with reckless disregard for the rights and safety of the

Arkansas Plaintiffs and acted with intentional and wanton violation of those rights. The Arkansas

Plaintiffs seek punitive damages for injuries caused by the Defendant’s wanton and malicious

conduct.

                                   COUNT IX
           VIOLATIONS OF THE CALIFORNIA PRODUCT LIABILITY ACT
                       Ann. Cal. Civ. Code § 1714.45, et seq.
                      (AS TO CALIFORNIA PLAINTIFFS)

       215.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       216.   The Defendant sold or otherwise put Roundup® into the stream of

commerce in a defective condition unreasonably dangerous to ordinary users like the

California Plaintiffs.

       217.   Roundup® is defective in design and Defendant failed to adequately warn

about the dangers and proper use of Roundup®.

       218.   The California Plaintiffs are in the class of persons who are ordinary

consumers who purchased Roundup®, with the ordinary knowledge common to the

community about the products’ characteristics.

       219.   The Defendant is in the business of selling Roundup®.

       220.   Roundup® was expected to, and did, reach users like the California

Plaintiffs without substantial alteration in the condition in which the Defendant

manufactured them and sold them.

       221.   At the time Roundup® left Defendant’s control, Roundup® was in a

defective condition not contemplated by reasonable persons among those considered

expected users or consumers of the products and that will be unreasonably dangerous to

the expected, ultimate user or consumer when used in reasonably expected ways of


                                               51
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 52 of 62 PageID #: 52




handling or consumption. Roundup® is dangerous to an extent beyond which would be

contemplated by the ordinary user and consumer, with ordinary knowledge common to

the community as to the product’s characteristics.

       222.   The defective condition of Roundup® rendered Roundup® unreasonably

dangerous to ultimate users like California Plaintiffs.

       223.   Roundup® is defective because the Defendant failed to properly and

adequately label Roundup® to give reasonable warnings of the danger about

Roundup® or give reasonably complete instructions on proper use of the product. If

such warnings were provided, the harm would have been avoided.

       224.   Further, all of the Roundup® products described herein are defective in

their design, formula, preparation, testing, warnings, instructions, marketing,

packaging, and labeling.

       225.   The Defendant failed to exercise reasonable care under the circumstances

in designing Roundup® and in providing warnings or instructions regarding the

dangerous propensities of Roundup®.

       226.   At the time Roundup® left the Defendant’s control, the Defendant knew,

or in the exercise of reasonable care, should have known about the risk that Roundup®.

       227.   The defective and unreasonably dangerous condition of Roundup®

proximately caused the California Plaintiffs’ physical injuries for which recovery is

sought.

       228.   The Defendant acted with reckless disregard for the rights and safety of the

California Plaintiffs and acted with intentional and wanton violation of those rights. The

California Plaintiffs seek punitive damages for injuries caused by the Defendant’s wanton and

malicious conduct.




                                             52
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 53 of 62 PageID #: 53




                                COUNT X
           VIOLATIONS OF THE KENTUCKY PRODUCT LIABILITY ACT
                            KRS § 411.300, et seq.
                      (AS TO KENTUCKY PLAINTIFFS)

       229.     Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       230.     The Defendant is in the business of selling Roundup®.

       231.     The Defendant sold or otherwise put Roundup® into the stream of

commerce in a defective condition unreasonably dangerous to ordinary users like the

Kentucky Plaintiffs.

       232.     Roundup® is defective in design and Defendant failed to adequately warn

about the dangers and proper use of Roundup®.

       233.     Further, Roundup® is defective in its design, formulation, standards,

preparation, testing, certifying, warning, instructing, marketing, advertising, packaging

and labeling.

       234.     Roundup® did not conform to the prevailing standards or state of the art

at the time it was designed or sold.

       235.     Plaintiffs did not alter or modify Roundup® from the condition it was in

at the time of purchase.

       236.     Plaintiffs exercised ordinary care in their use of Roundup®.

       237.     Roundup® was expected to, and did, reach users like the Kentucky

Plaintiffs without substantial alteration in the condition in which the Defendant

manufactured them and sold them.

       238.     The defective condition of Roundup® rendered Roundup® unreasonably

dangerous to ultimate users like Kentucky Plaintiffs.




                                             53
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 54 of 62 PageID #: 54




       239.   The Defendant failed to exercise reasonable care under the circumstances

in designing Roundup® and in providing warnings or instructions regarding the

dangerous propensities of Roundup®.

       240.   At the time Roundup® left Defendant’s control, the risks of the Kentucky

Plaintiffs developing injuries from Roundup® use were known or reasonably

foreseeable to Defendant.

       241.   The defective and unreasonably dangerous condition of Roundup®

proximately caused the Kentucky Plaintiffs’ physical injuries for which recovery is

sought.

       242.   The Defendant acted with reckless disregard for the rights and safety of the

Kentucky Plaintiffs and acted with intentional and wanton violation of those rights. The Kentucky

Plaintiffs seek punitive damages for injuries caused by the Defendant’s wanton and malicious

conduct.

                                  COUNT XI
              VIOLATIONS OF THE MAINE PRODUCT LIABILITY ACT
                               14 M.R.S.A. § 221
                         (AS TO MAINE PLAINTIFFS)

       243.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       244.   The Defendant sold or otherwise put Roundup® into the stream of

commerce in a defective condition unreasonably dangerous to ordinary users like the

Maine Plaintiffs.

       245.   Roundup® is defective in design and Defendant failed to adequately warn

about the dangers and proper use of Roundup®.




                                               54
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 55 of 62 PageID #: 55




      246.   Further, all of the Roundup® products described herein are defective in

their design, formula, preparation, testing, warnings, instructions, marketing,

packaging, and labeling.

      247.   The Defendant is in the business of selling Roundup®.

      248.   Roundup® was expected to, and did, reach users like the Maine Plaintiffs

without substantial alteration in the condition in which the Defendant manufactured

them and sold them.

      249.   The defective condition of Roundup® rendered Roundup® unreasonably

dangerous to ultimate users like Maine Plaintiffs.

      250.   Roundup® is defective because the Defendant failed to properly and

adequately label Roundup® to give reasonable warnings of the danger about

Roundup® or give reasonably complete instructions on proper use of the product. If

such warnings were provided, the harm would have been avoided.

      251.   The Defendant failed to exercise reasonable care under the circumstances

in designing Roundup® and in providing warnings or instructions regarding the

dangerous propensities of Roundup®.

      252.   At the time Roundup® left Defendant’s control, the risks of the Maine

Plaintiffs developing injuries from Roundup® use were known or reasonably

foreseeable to Defendant.

      253.   At the time Roundup® left the Defendant’s control, the Defendant knew,

or in light of reasonably available knowledge should have known, about the danger that

caused the damage for which recovery is sought and that the ordinary user or consumer

would not realize the dangerous condition of Roundup®.




                                           55
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 56 of 62 PageID #: 56




       254.   The defective and unreasonably dangerous condition of Roundup®

proximately caused the Maine Plaintiffs’ physical injuries for which recovery is sought.

       255.   The Defendant acted with reckless disregard for the rights and safety of the Maine

Plaintiffs and acted with intentional and wanton violation of those rights. The Maine Plaintiffs

seek punitive damages for injuries caused by the Defendant’s wanton and malicious conduct.

                                 COUNT XII
       VIOLATIONS OF THE NORTH CAROLINA PRODUCT LIABILITY ACT
                       N.C. Gen. Stat. Ann. § 99B, et seq.
                  (AS TO NORTH CAROLINA PLAINTIFFS)

       256.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       257.   The Defendant sold or otherwise put Roundup® into the stream of

commerce in a defective condition unreasonably dangerous to ordinary users like the

North Carolina Plaintiffs.

       258.   Roundup® is defective in design and Defendant failed to adequately warn

about the dangers and proper use of Roundup®.

       259.   Further, Defendant breached implied and express warranties by placing

Roundup® into the stream of commerce, knowing that Roundup® was defective in its

design, formulation, standards, preparation, testing, warning, instruction, marketing,

advertising, and labeling.

       260.   Plaintiffs exercised reasonable care in the use of Roundup®.

       261.   The North Carolina Plaintiffs are in the class of persons who are ordinary

consumers who purchased Roundup®, with the ordinary knowledge common to the

community about the products’ characteristics.

       262.   The Defendant is in the business of selling Roundup®.




                                              56
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 57 of 62 PageID #: 57




      263.   Roundup® was expected to, and did, reach users like the North Carolina

Plaintiffs without substantial alteration in the condition in which the Defendant

manufactured them and sold them.

      264.   At the time Roundup® left Defendant’s control, Roundup® was in a

defective condition not contemplated by reasonable persons among those considered

expected users or consumers of the products and that will be unreasonably dangerous to

the expected, ultimate user or consumer when used in reasonably expected ways of

handling or consumption. Roundup® is dangerous to an extent beyond which would be

contemplated by the ordinary user and consumer, with ordinary knowledge common to

the community as to the product’s characteristics.

      265.   The defective condition of Roundup® rendered Roundup® unreasonably

dangerous to ultimate users like North Carolina Plaintiffs.

      266.   Roundup® is defective because the Defendant failed to properly and

adequately label Roundup® to give reasonable warnings of the danger about

Roundup® or give reasonably complete instructions on proper use of the product. If

such warnings were provided, the harm would have been avoided.

      267.   Further, all of the Roundup® products described herein are defective in

their design, formula, preparation, testing, warnings, instructions, marketing,

packaging, and labeling.

      268.   The Defendant failed to exercise reasonable care under the circumstances

in designing Roundup® and in providing warnings or instructions regarding the

dangerous propensities of Roundup®.




                                           57
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 58 of 62 PageID #: 58




         269.   At the time Roundup® left Defendant’s control, the risks of the North

Carolina Plaintiffs developing injuries from Roundup® use were known or reasonably

foreseeable to Defendant.

         270.   At the time Roundup® left the Defendant’s control, the inherent,

foreseeable and known risks associated with the design exceeded the benefits of the

design.

         271.   The defective and unreasonably dangerous condition of Roundup®

proximately caused the North Carolina Plaintiffs’ physical injuries for which recovery is

sought.

         272.   Roundup® did not comply with the state of technical, scientific, or

medical knowledge generally prevailing at the time the product left control of the

manufacturer.

         273.   No adequate warning or instruction was provided as described in NC ST

99B-5.

         274.   The Defendant acted with reckless disregard for the rights and safety of the North

Carolina Plaintiffs and acted with intentional and wanton violation of those rights. The North

Carolina Plaintiffs seek punitive damages for injuries caused by the Defendant’s wanton and

malicious conduct.

                            COUNT XIII
                         WRONGFUL DEATH
      (AS TO WRONGFUL DEATH PLAINTIFFS IDENTIFIED ON EXHIBIT A)

         275.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

         276.   The defective design and inadequate warnings of Roundup® as well as

Defendant’s negligence, fraud and breach of warranties caused the death of Decedents.



                                                58
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 59 of 62 PageID #: 59




       277.    As a consequence of Decedents’ death, Plaintiffs have suffered pain, grief,

sorrow, stress, shock and mental suffering. Their suffering is reasonably probable to be

experienced in the future, and for the rest of their lives.

       278.    As a further consequence of Decedents’ death caused by Defendant,

Plaintiffs incurred expenses for funeral and burial, medical care and services for the injury

that resulted in death, lost wages, loss of earning capacity, and counseling. Plaintiffs have

also been deprived of the expectation of pecuniary benefits which would have resulted

from the continued life of Decedents, sums of money Decedents would have contributed

to them from their earnings, the diminution in the pecuniary value of Decedents’ estates

at the end of their life expectancies, and loss of contribution and support for which they

are entitled to be compensated.

       279.    As a further consequence of Decedents’ death caused by Defendant,

Plaintiffs have incurred the loss of love, affection, companionship, care, protection, and

guidance since the death and in the future.

                                 COUNT XIV
                    DISCOVERY RULE AND EQUITABLE TOLLING

       280.    Plaintiffs assert all applicable state statutory and common law rights and

theories related to the tolling or extension of any applicable statute of limitations,

including the discovery rule, delayed discovery, equitable tolling, and fraudulent

concealment.

       281.    The discovery rule should be applied to toll the running of the statute of

limitations until Plaintiffs knew, or through the exercise of reasonable care and diligence

should have known of the cause of their injuries, and the connection between Monsanto’s

conduct and those injuries.



                                              59
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 60 of 62 PageID #: 60




       282.   Despite diligent investigation by Plaintiffs into the cause of their injuries,

they did not and could not have discovered the cause until recently. Accordingly, their

claims have been filed within the applicable statutory period. In fact, Defendant continues

to deny any causal connection between Roundup® and cancer or NHL, and thus should

be estopped from asserting a statute of limitations defense based on any failure to

discover injuries, Monsanto’s tortious conduct, or any connection between them, until

recently.

       283.   The running of the statute of limitations in this cause should also be tolled

due to equitable tolling based on Defendant’s fraudulent concealment. Defendant is

estopped from asserting a statute of limitations defense due to its fraudulent

concealment, through affirmative misrepresentations and deliberate omissions,

regarding the true risks associated with Roundup®, which were known by Defendant.

       284.   Monsanto knew their affirmative misrepresentations were false and were

calculated to mislead or deceive and to induce inaction by Plaintiffs and others harmed

by Roundup®. The information Defendant misrepresented was material to consumers

with regard to their decision to use Roundup®. Monsanto made these material

misrepresentations knowing they were false, unfair, fraudulent, deceptive, and

misleading and made them with the intent to defraud, deceive, and mislead.

       285.   Because of the fraudulent acts of concealment of the true risks of

Roundup® to users, Plaintiffs were unaware, and could not reasonably have known,

ascertained, or learned through the exercise of reasonable due diligence, the true cause of

their injuries until recently. Accordingly, Plaintiffs’ claims have been filed within the

applicable statutory period.




                                            60
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 61 of 62 PageID #: 61




                      PUNITIVE DAMAGES ALLEGATIONS

       286.   Plaintiffs incorporate by reference each preceding and succeeding

paragraph as though set forth fully at length herein.

       287.   Monsanto’s conduct as alleged herein was done with oppression, fraud, and

malice. Monsanto was fully aware of Roundup®’s safety risks. Nonetheless, Monsanto

deliberately crafted its label, marketing, and promotion to mislead farmers, ranchers and

consumers.

       288.   This was not done by accident or through some justifiable negligence.

Rather, Monsanto knew that it could turn a profit by convincing the agricultural industry

and the general population that Roundup® was harmless to humans, and that full

disclosure of Roundup®’s true risks would limit the amount of money Monsanto would

make selling Roundup® throughout the United States and in the states where each

plaintiff resides. This was accomplished not only through its misleading, deceptive,

fraudulent and unfair labeling, but also through a comprehensive scheme of selective

fraudulent research and testing, misleading advertising, and deceptive omissions as more

fully alleged throughout this pleading.

       289.   Plaintiffs were robbed of their right to make an informed decision about

whether to use an herbicide, knowing the full risks attendant to that use. Such conduct

was done with conscious disregard of Plaintiffs’ rights.

       290.   There is no indication that Monsanto will stop its deceptive, unfair,

fraudulent, misleading and unlawful marketing practices unless it is punished and

deterred. Accordingly, Plaintiffs request punitive damages against Monsanto for the

harms caused to them.




                                            61
 Case 1:19-cv-02212-CFC Document 1 Filed 11/27/19 Page 62 of 62 PageID #: 62




                                 JURY TRIAL DEMAND
             Plaintiffs demand a trial by jury on all of the triable issues within this pleading.

                                 PRAYER FOR RELIEF
             WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and
against Monsanto, awarding:

             a)           Consequential damages and ascertainable losses in such amount

      to be determined at trial and as provided by applicable law;

             b)           Exemplary and punitive damages sufficient to punish and deter

      Monsanto and others from future deceptive, fraudulent, unfair, misleading, illegal

      and fraudulent practices;

             c)           Pre-judgment and post-judgment interest;

             d)           Costs including reasonable attorneys’ fees and costs, court

      costs, and other litigation expenses; and

             e)           Any other relief the Court may deem just and proper.

 Dated: November 27, 2019                         Respectfully submitted,

                                                  FARNAN LLP
 OF COUNSEL:
                                                  /s/ Michael J. Farnan
 Robert C. Hilliard                               Brian E. Farnan (Bar No. 4089)
 Kimberly L. Beck                                 Michael J. Farnan (Bar No. 5165)
 HILLIARD MARTINEZ GONZALES LLP                   919 N. Market St., 12th Floor
 719 S. Shoreline Blvd.                           Wilmington, DE 19801
 Corpus Christi, TX 78401                         (302) 777-0300
 Tel: (361) 882-1612                              bfarnan@farnanlaw.com
 Fax: (361) 882-3015                              mfarnan@farnanlaw.com
 Email: bobh@hmglawfirm.com
 Email: kbeck@hmglawfirm.com                      Attorneys for Plaintiffs




                                               62
